                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                                 AT DAYTON

BRIAN AUFDERHAAR                         :    CASE NO. 3:18-CV-00335-TMR
KELLY AUFDERHAAR,                        :
                                         :    Judge Thomas M. Rose
              Plaintiffs,                :
v.                                       :
                                         :    AGREED JUDGMENT ENTRY
NEWREZ LLC, f/k/a NEW PENN               :
FINANCIAL, LLC, d/b/a                    :
SHELLPOINT MORTGAGE                      :
SERVICING,                               :
                                         :
             Defendant.                  :

       This matter is before the Court on the Stipulation Regarding Rule 68 Offer Of

Judgment [Doc. 11] (“Stipulation”) filed by Plaintiffs Brian Aufderhaar and Kelly

Aufderhaar (“Aufderhaars”) and Defendant NewRez LLC, f/k/a New Penn Financial, LLC,

d/b/a Shellpoint Mortgage Servicing (“Shellpoint”) (collectively, “the Parties”), and on

the agreement of the Parties.

       The Court, having reviewed the Stipulation and being duly advised by the Parties,

hereby grants the Stipulation and ORDERS as follows:

       Judgment is hereby rendered in favor of Plaintiffs Brian Aufderhaar and Kelly

Aufderhaar and against Defendant NewRez LLC, f/k/a New Penn Financial, LLC, d/b/a

Shellpoint Mortgage Servicing for the sum of $15,000.00, plus court costs.
        This Court finds that there is no just reason for delay and that this Agreed

Judgment Entry shall constituted a final, appealable order.

        SO ORDERED THIS 10th DAY OF APRIL, 2019.

                                   *s/ThomasM.Rose
                 
                                        THOMAS M. ROSE
                                        UNITED STATES DISTRICT JUDGE



Have seen and agreed:



/s/ Brian A. Brown                            /s/ Jeffrey J. Hanneken
Brian A. Brown (0096733)                      Jeffrey J. Hanneken (0086934)
700 Stonehenge Parkway, Suite 2B              GRAYDON HEAD & RITCHEY LLP
Dublin, OH 43017                              312 Walnut Street
Phone: (614) 944-5219                         Suite 1800
Fax: (818) 638-5548                           Cincinnati, OH 45202
Email: brian@doucet.law                       Phone: (513) 629-0349
                                              Fax: (513) 651-3836
Attorneys for Plaintiffs Brian and            E-mail: jhanneken@graydon.law
Kelly Aufderhaar
                                              Attorneys for Defendant NewRez, LLC,
                                              f/k/a New Penn Financial, LLC d/b/a
                                              Shellpoint Mortgage Servicing



                                         ###
9395839.1
